Case
 Case4:18-cv-00247-ALM
      4:18-cv-00247-ALM Document
                         Document206-2
                                  138 Filed
                                       Filed03/14/20
                                             08/21/20 Page
                                                       Page11ofof11
                                                                  11PageID
                                                                     PageID#:#: 3418
                                                                                 4652



                        IN THE UNITED STATES DISTRICT FOR THE
                             EASTERN DISTRICT OF TEXAS,
                                  SHERMAN DIVISION

    JASON LEE VAN DYKE,                                     §
        Plaintiff,                                          §
    v.                                                      §

                                    §
    THOMAS CHRISTOPHER              §                                     NO. 4:18-CV-247-ALM
    RETZLAFF, a/k/a DEAN            §
    ANDERSON, d/b/a BV FILES, VIA   §
    VIEW FILES, L.L.C., and VIAVIEW §
    FILES,                          §
         Defendants                 §

           DEFENDANT THOMAS RETZLAFF’S SUPPLEMENTAL RULE 26(a)(1)
                               DISCLOSURES

    TO:    Jason Lee Van Dyke, Plaintiff Pro Se.

          Pursuant to FED. R. CIV. P. 26(a)(1), defendant Thomas Retzlaff serves his

    First Amended Initial Disclosures.

           A.          The name and, if known, the address and telephone number of each
                       individual likely to have discoverable information that the disclosing party
                       may use to support its claims or defenses, unless solely for impeachment,
                       identifying the subjects of information:

                       1.       Tom Retzlaff
                                c/o Hanszen Laporte, LLP 14201 Memorial Drive
                                Houston, Texas 77079
                                713-522-9444

                                Defendant and has knowledge of all facts pertaining to his defenses in
                                this suit. Defendant filed a grievance against Van Dyke and has been
                                threatened with violence by Van Dyke as a result.

                       2.       Brittany Retzlaff

                                (address & phone number withheld due to murder threats by Van
                                Dyke and his white supremacist Proud Boys gang)

                                Witness has knowledge of facts pertaining the series of SLAPP
                                lawsuits filed by James McGibney, Philip Klein, and plaintiff against
                                Tom Retzlaff (her father) and the violent threats made against him and
           Van Dyke v. Retzlaff
                      Retzlaff’s Supplemental Disclosures
                                                                                                    1
Case
 Case4:18-cv-00247-ALM
      4:18-cv-00247-ALM Document
                         Document206-2
                                  138 Filed
                                       Filed03/14/20
                                             08/21/20 Page
                                                       Page22ofof11
                                                                  11PageID
                                                                     PageID#:#: 3419
                                                                                 4653



                                her family, along with all the false criminal allegations made by all of
                                these people against her father to various law enforcement agencies,
                                and she knows that plaintiff is a mentally unstable, violent Nazi and
                                white supremacist.

                       3.       Toby Ross
                                Director, Denton County CSCD
                                650 South Mayhill Road
                                Denton, TX 76208-6313
                                (940) 349-3300

                                Witness has knowledge of Van Dyke’s criminal and personal history,
                                including any pedophilic tendencies, and knows that Van Dyke is a
                                mentally unstable, violent Nazi and white supremacist.

                       4.       Paul Johnson, Kristin Kidd, Robert Frey, Lara Tomlin
                                Denton County District Attorney’s Office
                                1450 E. McKinney Street, Suite 3100
                                Denton, TX 76204-4524
                                (940) 349-2600

                                The witnesses are prosecutors who have knowledge of Van Dyke’s
                                criminal history, allegations that Van Dyke has the look of a pedophile
                                and is a mentally unstable, violent Nazi and white supremacist. They
                                have knowledge of Van Dyke’s plot to murder Retzlaff, his attorney
                                Jeffrey L. Dorrell, Denton City Councilwoman Deb Armintor, Dallas
                                dentist Dr. Ryan Daniel, State Bar prosecutor Kristin Brady, and
                                others. They have custody of an audio recording made by an FBI
                                informant of Van Dyke discussing the murder plot with fellow Proud
                                Boys gang members.

                       5.       Steve Tyler
                                1501 E. Mockingbird Ln., Ste 311
                                Victoria, TX 77904-2153
                                (361) 935-1605

                                The witness is the former Victoria County District Attorney who was
                                sued by Van Dyke and has knowledge of facts surrounding the
                                decision to hire Van Dyke and to rescind the job offer.

                       6.       Randall L. Kallinen
                                Kallinen Law PLLC
                                511 Broadway St
                                Houston, Texas 77012
                                (713) 320-3785
                                The witness is an attorney who has knowledge of Van Dyke and his
                                violent, abusive litigation tactics. The witness has defended prior
                                SLAPP lawsuits that have been filed by plaintiff against his critics and
           Van Dyke v. Retzlaff
                      Retzlaff’s Supplemental Disclosures
                                                                                                      2
Case
 Case4:18-cv-00247-ALM
      4:18-cv-00247-ALM Document
                         Document206-2
                                  138 Filed
                                       Filed03/14/20
                                             08/21/20 Page
                                                       Page33ofof11
                                                                  11PageID
                                                                     PageID#:#: 3420
                                                                                 4654



                         knows that plaintiff is a mentally unstable, violent Nazi and white
                         supremacist.

                   7.    Gerald Bello II
                         Mockingbird Publishing
                         675 Riverview Dr., Apt. B4
                         Columbus, OH 43202
                         Unknown phone number

                         The witness is a newspaper publisher who has knowledge of Van
                         Dyke’s violent, abusive litigation tactics. The witness has defended
                         other SLAPP suits filed by Van Dyke against his critics and knows
                         Van Dyke to be a mentally unstable, violent Nazi and white
                         supremacist. Witness has also filed a grievance against Van Dyke and
                         has been threatened with violence by Van Dyke as a result.

                   8.    Will Sommers
                         The Daily Beast
                         555 W. 18th St
                         New York, NY 11215
                         (212) 445-4000

                         Witness is a reporter for The Daily Beast and the author of various
                         news articles on Van Dyke whom Van Dyke copied on his e-mailed
                         death threats to Retzlaff.
                   9.    The Hon. Dennise Garcia
                         303rd District Court
                         600 Commerce St.
                         4th Floor New Tower
                         Dallas, TX 75202
                         (214) 653-7611

                         Witness is judge appointed to preside over Van Dyke’s disbarment
                         trial and can testify she has not been contacted by Retzlaff.

                   10.   Mike Shackleford & Brian Howard
                         Oak Point Dept of Public Safety
                         100 Naylor Rd
                         Oak Point, TX 75068
                         (972) 294-0000
                                Chief of Police Mike Shackleford was sued by Van Dyke and has
                                knowledge of Van Dyke’s malicious prosecution suit filed after Van
                                Dyke was arrested for tampering with witnesses. The witnesses have
                                knowledge of various state and federal investigations into Van Dyke
                                and his violent white supremacist gang, as well as the various criminal
                                prosecutions against Van Dyke. The witnesses have knowledge about
                                Van Dyke’s weapons and threats of violence and intimidation against
                                his critics. They know Van Dyke to be a mentally unstable, violent
           Van Dyke v. Retzlaff
                      Retzlaff’s Supplemental Disclosures
                                                                                                      3
Case
 Case4:18-cv-00247-ALM
      4:18-cv-00247-ALM Document
                         Document206-2
                                  138 Filed
                                       Filed03/14/20
                                             08/21/20 Page
                                                       Page44ofof11
                                                                  11PageID
                                                                     PageID#:#: 3421
                                                                                 4655



                                Nazi and white supremacist. The witnesses have knowledge of Van
                                Dyke’s plot involving several of Proud Boys gang members to murder
                                Retzlaff, his attorney Jeffrey L. Dorrell, Denton City Councilwoman
                                Deb Armintor, Dr. Ryan Daniel, DDS, of Dallas (who filed a
                                grievance against Van Dyke for which Van Dyke’s law license was
                                temporarily suspended), and State Bar prosecutor Kristin Brady. The
                                witnesses can further testify as to the information that was obtained
                                from Van Dyke’s computer and other electronic devices, as well as
                                information obtained as a result of the search warrant of Van Dyke’s
                                residence and e-mail or social media accounts. They have custody of
                                an audio recording made by an FBI informant of Van Dyke discussing
                                the murder plot with fellow Proud Boys gang members.

                       11.      Kristin Brady
                                State Bar of Texas
                                14651 Dallas Parkway, Suite 925
                                Dallas, Texas 75254
                                (972) 383-2900

                                Witness has knowledge of facts pertaining to suit to disbar or
                                discipline Van Dyke and was copied by Van Dyke on Van Dyke’s e-
                                mailed murder threats to Retzlaff.

                       12.      Gavin McInnes
                                88 Park Ave.
                                Larchmont, NY 10538-4224

                                Witness is founder and former leader of the “Proud Boys” white
                                supremacist gang and has knowledge Van Dyke’s involvement
                                therein, and knows Van Dyke to be a violent, mentally unstable Nazi
                                and white supremacist. The witness can further testify that he has
                                been an informant cooperating fully with the FBI and DHS into their
                                investigation of his former attorney Jason Van Dyke and the Proud
                                Boys gang.

                       13.      Deb Armintor
                                Denton City Council, Place 5
                                215 E. McKinney St.
                                Denton, TX 76201
                                (940) 300-9857

                                Witness is a city council member who has been threatened by plaintiff
                                and who is a witness to his criminal behavior and knows that plaintiff
                                is a mentally unstable, violent Nazi and white supremacist. Witness
                                has previously filed a grievance against Van Dyke and has been
                                threatened with violence by Van Dyke as a result.

                       14.      John Council
                                Texas Lawyer Magazine
           Van Dyke v. Retzlaff
                      Retzlaff’s Supplemental Disclosures
                                                                                                    4
Case
 Case4:18-cv-00247-ALM
      4:18-cv-00247-ALM Document
                         Document206-2
                                  138 Filed
                                       Filed03/14/20
                                             08/21/20 Page
                                                       Page55ofof11
                                                                  11PageID
                                                                     PageID#:#: 3422
                                                                                 4656



                                1999 Bryan St
                                Dallas, TX 75201
                                (214) 744-9300

                                Witness is a reporter for Texas Lawyer magazine and the author of
                                various news articles on Van Dyke whom Van Dyke copied on his e-
                                mailed death threats to Retzlaff.

                       15.      Andy Campbell
                                Senior Reporter
                                Huffington Post / Verizon Media
                                770 Broadway
                                New York, NY
                                (202) 334-6000

                                Witness is a reporter for the Huffington Post and the author of various
                                news articles on Van Dyke whom Van Dyke copied on his e-mailed
                                death threats to Retzlaff. Has knowledge that Van Dyke is a Nazi and
                                a white supremacist, as well as a violent, unhinged lunatic who has
                                repeated made violent threats against Campbell and other news
                                reporters. Witness has filed a grievance against Van Dyke and has
                                been threatened with violence by Van Dyke as a result.

                       16.      Kenneth P. White
                                Brown, White & Osborn, LLP
                                333 S. Hope St., 40th Floor
                                Los Angeles, CA 90071
                                (213) 613-9446

                                Witness is a former United States attorney now in private practice in
                                Los Angeles. He can testify as to the threats he has personally
                                received from Van Dyke, both in person and by email, and can testify
                                that Van Dyke is a Nazi and a violent white supremacist. Witness runs
                                an internationally known blog called Popehat.com in which Van Dyke
                                is subject to frequent criticism. Witness filed a grievance against Van
                                Dyke and was threatened with violence by Van Dyke and his Proud
                                Boys gang as a result.

                       17.      Lauren A. Harris
                                9330 Lyndon B. Johnson Fwy., #900
                                Dallas, TX 75243
                                (469) 818-3079

                                Witness is an attorney in Dallas. She can testify as to the threats she
                                has personally received from Van Dyke, both in-person and via email,
                                as a result of her merely being a lawyer representing someone who
                                Van Dyke sued, and she can further testify that Van Dyke really is a
                                Nazi and a violent white supremacist. The witness represents Dr.
                                Ryan Daniel, a man who was the previous victim of a Van Dyke
           Van Dyke v. Retzlaff
                      Retzlaff’s Supplemental Disclosures
                                                                                                     5
Case
 Case4:18-cv-00247-ALM
      4:18-cv-00247-ALM Document
                         Document206-2
                                  138 Filed
                                       Filed03/14/20
                                             08/21/20 Page
                                                       Page66ofof11
                                                                  11PageID
                                                                     PageID#:#: 3423
                                                                                 4657



                                SLAPP lawsuit and who also has been personally threatened with
                                violence by Van Dyke. Witness has previously filed a grievance
                                against Van Dyke and has been threatened with violence by Van Dyke
                                as a result.

                       18.      Dr. Ryan Daniel, D.D.S.
                                2650 E.S.H 121
                                The Colony, TX 75056
                                (972) 315-6060

                                Witness filed a grievance against Van Dyke and was threatened with
                                violence by Van Dyke as a result. Witness has been the victim of an
                                earlier SLAPP lawsuit filed by Van Dyke and knows Van Dyke to be
                                a Nazi and a violent white supremacist who makes threats of violence
                                against those that oppose him or criticize his work as an attorney. The
                                witness can testify that Van Dyke has made false police reports against
                                him in an effort to gain an unfair advantage against the witness in a
                                lawsuit Van Dyke has filed against him, for which Van Dyke was
                                suspended by the state bars of Texas and Colorado.

                       19.      Richard L. (“Luke”) Campbell
                                Wise County (TX) Sheriff’s Office
                                200 Rook Ramsey Dr.
                                Decatur, TX 76234
                                (940) 627-5971

                                Witness is detective with the sheriff’s department and can testify that
                                Van Dyke has filed numerous police reports with that office claiming
                                that Retzlaff has committed crimes against Van Dyke and is running
                                an “illegal” blog and is supposedly engaging in “criminal stalking” of
                                the plaintiff and his family. The witness has knowledge that Van
                                Dyke is a Nazi and is a white supremacist.

                       20.      Special Agent Kevin Palomino
                                North Texas Joint Terrorism Task Force
                                Federal Bureau of Investigation
                                One Justice Way
                                Dallas, TX 75220
                                (972) 559-5000

                                The witness is a special agent employed by the Dept. of Homeland
                                Security who is detailed to the FBI Joint Terrorism Task Force in
                                Dallas. Witness has knowledge of various state and federal
                                investigations into Van Dyke and his violent white supremacist gang
                                The Proud Boys, as well as various criminal prosecutions against Van
                                Dyke. Witness has knowledge of Van Dyke’s weapons and threats of
                                violence and intimidation against his critics. The witness knows Van
                                Dyke to be a mentally unstable, violent Nazi and white supremacist.
                                The witness has knowledge of the plot involving Van Dyke and
           Van Dyke v. Retzlaff
                      Retzlaff’s Supplemental Disclosures
                                                                                                     6
Case
 Case4:18-cv-00247-ALM
      4:18-cv-00247-ALM Document
                         Document206-2
                                  138 Filed
                                       Filed03/14/20
                                             08/21/20 Page
                                                       Page77ofof11
                                                                  11PageID
                                                                     PageID#:#: 3424
                                                                                 4658



                         several of his Proud Boys gang members to murder Retzlaff, his
                         lawyer Jeffrey L. Dorrell, Denton City Councilwoman Deb Armintor,
                         Dr. Ryan Daniel, DDS, of Dallas (who filed a grievance against Van
                         Dyke for which Van Dyke’s law license was temporarily suspended),
                         and State Bar prosecutor Kristin Brady. The witness can further
                         testify as to the information that was obtained from Van Dyke’s
                         computer and other electronic devices, as well as information obtained
                         as a result of the search warrant of Van Dyke’s residence and e-mail
                         or social media accounts. The witness has custody of an audio
                         recording made by an FBI informant of Van Dyke discussing the
                         murder plot with fellow Proud Boys gang members.

                   21.   Special Agent Walker Wicevich
                         Federal Bureau of Investigation
                         21711 N. 7th St.
                         Phoenix, AZ 85024
                         (623) 466-1999

                         Witness has knowledge of the various state & federal investigations
                         into Van Dyke and his violent white supremacist gang The Proud
                         Boys, as well as various criminal prosecutions against Van Dyke.
                         Witness has knowledge about Van Dyke’s weapons and threats of
                         violence and intimidation against his critics. The witness knows Van
                         Dyke to be a mentally unstable, violent Nazi and white supremacist.
                         The witness has knowledge of the plot involving Van Dyke and
                         several Proud Boys gang members to murder Retzlaff, his lawyer
                         Jeffrey L. Dorrell, Denton City Councilwoman Deb Armintor, Dr.
                         Ryan Daniel, DDS of Dallas (who filed a grievance against Van Dyke
                         for which Van Dyke’s law license was temporarily suspended), and
                         State Bar prosecutor Kristin Brady. The witness can further testify as
                         to the information that was obtained from Van Dyke’s computer and
                         other electronic devices, as well as information obtained as a result of
                         the search warrant of Van Dyke’s residence and email or social media
                         accounts. Furthermore, the witness has personal knowledge of the
                         many swatting attempts and false police reports made against Retzlaff
                         by Van Dyke, James McGibney and others.

                   22.   Captain Eddie Barrett
                         Denton County Sheriff’s Office
                         127 N. Woodrow Lane
                         Denton, TX 76205-6325
                         (940) 349-1600

                                Witness has knowledge of the various state & federal investigations
                                into plaintiff and his violent white supremacist gang The Proud Boys,
                                as well as the various criminal prosecutions against plaintiff. Witness
                                has knowledge about plaintiff’s weapons and threats of violence and
                                intimidation against his critics. The witness knows that plaintiff is a
                                mentally unstable, violent Nazi and white supremacist. The witness
           Van Dyke v. Retzlaff
                      Retzlaff’s Supplemental Disclosures
                                                                                                      7
Case
 Case4:18-cv-00247-ALM
      4:18-cv-00247-ALM Document
                         Document206-2
                                  138 Filed
                                       Filed03/14/20
                                             08/21/20 Page
                                                       Page88ofof11
                                                                  11PageID
                                                                     PageID#:#: 3425
                                                                                 4659



                                has knowledge of the murder plot involving Van Dyke and several of
                                his Proud Boys gang members to murder Retzlaff, his lawyer Jeffrey
                                L. Dorrell, Denton City Councilwoman Deb Armintor, Dr. Ryan
                                Daniel, DDS of Dallas (who filed a grievance against Van Dyke as a
                                result of which Van Dyke’s law license was temporarily suspended),
                                and State Bar prosecutor Kristin Brady. The witness can further
                                testify as to the information that was obtained from Van Dyke’s
                                computer and other electronic devices, as well as information obtained
                                as a result of the search warrant of Van Dyke’s residence and email /
                                social media accounts. The witness has custody of an audio recording
                                made by an FBI informant of Van Dyke discussing the murder plot
                                with fellow Proud Boys gang members.

                       23.      Det. Aaron Benzick
                                Plano Police Department
                                909 14th St.
                                Plano, TX 75074
                                (972) 941-2450

                                Witness has knowledge of the various state & federal investigations
                                into plaintiff and his violent white supremacist gang The Proud Boys,
                                as well as the various criminal prosecutions against plaintiff. Witness
                                has knowledge about plaintiff’s weapons and threats of violence and
                                intimidation against his critics. The witness knows that plaintiff is a
                                mentally unstable, violent Nazi and white supremacist. The witness
                                has knowledge of the plot involving Van Dyke and several of his
                                Proud Boys gang members to murder Retzlaff, his lawyer Jeffrey L.
                                Dorrell, Denton City Councilwoman Deb Armintor, Dr. Ryan Daniel,
                                DDS, of Dallas (who filed a grievance against Van Dyke for which
                                Van Dyke’s law license was temporarily suspended), and State Bar
                                prosecutor Kristin Brady. The witness can testify as to the
                                information that was obtained from Van Dyke’s computer and other
                                electronic devices, as well as information obtained as a result of the
                                search warrant of Van Dyke’s residence and e-mail or social media
                                accounts.

                       24.      James A. McGibney
                                5655 Silver Creek Valley Rd.
                                San Jose, CA 95138
                                (408) 601-0685

                                The witness is an associate of Van Dyke who provides him with
                                information and encouragement with regards to the plot to murder
                                Retzlaff, Jeffrey L. Dorrell, Deb Armintor and other by Van Dyke and
                                members of his Proud Boys gang, as well as encouraging and
                                supporting Van Dyke’s SLAPP litigation. The witness and Van Dyke
                                are responsible for making a series of false police reports against
                                Retzlaff with state and federal law enforcement agencies in an effort
                                to get Retzlaff “swatted” and falsely arrested so as to gain an unfair
           Van Dyke v. Retzlaff
                      Retzlaff’s Supplemental Disclosures
                                                                                                     8
Case
 Case4:18-cv-00247-ALM
      4:18-cv-00247-ALM Document
                         Document206-2
                                  138 Filed
                                       Filed03/14/20
                                             08/21/20 Page
                                                       Page99ofof11
                                                                  11PageID
                                                                     PageID#:#: 3426
                                                                                 4660



                                advantage           over    him   in   their   series   of   SLAPP   lawsuits.

                       25.      Jason Lee Van Dyke
                                117 Hillcrest Ln.
                                Decatur, TX 76234
                                (940) 305-9242

                                Plaintiff has knowledge of his threats of violence and murder against
                                Retzlaff, Jeffrey L. Dorrell, Deb Armintor, Kristin Brady, and others.
                                Van Dyke has knowledge of his white supremacist activities, his
                                leadership of the Proud Boys, and of his own criminal conduct and
                                violation of state bar rules and ethics. Van Dyke has knowledge of
                                his own sexual proclivities.

                       26.      Daniel Van Dyke
                                1554 Echo Ridge St. SW
                                Rochester, MN 55902
                                (507) 284-2511

                                The witness is the father of plaintiff and has knowledge of the criminal
                                charges against plaintiff, including his witness tampering in plaintiff’s
                                criminal case in Denton County. The witness has knowledge of his
                                son’s claims of “criminal stalking” against Retzlaff allegedly
                                involving the witness and other Van Dyke family members.

                       27.      Isaac Marquardt
                                (address & phone number withheld due to safety concerns and threats
                                by Van Dyke and his white supremacist gang)

                                The witness has knowledge of Van Dyke’s Nazi and white
                                supremacist beliefs and actions, as well as of Van Dyke’s plot with
                                other Proud Boys gang members to murder Retzlaff, Jeffrey L.
                                Dorrell, Deb Armintor, Dr. Ryan Daniel, and others.

                       28.      Robert Karlseng
                                Karlseng, LeBlanc, & Rich, LLC
                                5412 W Plano Pkwy
                                Plano, TX 75093-4843
                                972-733-3800

                                The witness has knowledge as to exactly why Van Dyke was fired
                                from employment with this law firm, as well as Van Dyke’s work
                                habits and income.

                       29.      Edward Lamonica, Ashley Mitchell, Allen Humphris
                                White, Jacobs & Associates (aka Tucker Albin & Assoc)
                                200 Chisholm Place, Ste 250
                                Plano, TX 75075
                                (800) 505-9810
           Van Dyke v. Retzlaff
                      Retzlaff’s Supplemental Disclosures
                                                                                                            9
Case
 Case4:18-cv-00247-ALM
      4:18-cv-00247-ALM Document
                         Document206-2
                                  138 Filed
                                       Filed03/14/20
                                             08/21/20 Page
                                                       Page10
                                                            10ofof11
                                                                   11PageID
                                                                      PageID#:#: 3427
                                                                                  4661




                                These witnesses have knowledge of Van Dyke’s employment with
                                their companies and his personal work habits and the reasons for his
                                termination from employment. They can also testify as to the
                                physical security of the job site and who would (or would not) have
                                had access to Van Dyke’s workstation and computer. They have
                                knowledge of Van Dyke’s Internet Service Provider.

                       30.      Hannah Poe
                                Pecan Branch Counseling
                                525 S Locust St #101
                                Denton, TX 76201
                                (940) 565-8300

                                The witness is a psychological counselor at Pecan Branch
                                Counseling who has been treating Van Dyke for about a year and
                                can testify about Van Dyke’s mental instability and violent
                                tendencies.

     Respectfully submitted,



     By:           /s/ Jeffrey L. Dorrell
     JEFFREY L. DORRELL
     State Bar No. 00787386
     Federal ID # 18465
     jdorrell@hanszenlaporte.com
     ANTHONY L. LAPORTE
     State Bar No. 00787876
     alaporte@hanszenlaporte.com
     14201 Memorial Drive
     Houston, Texas 77079
     Telephone 713-522-9444
     FAX: 713-524-2580
     ATTORNEYS FOR DEFENDANT TOM RETZLAFF




           Van Dyke v. Retzlaff
                      Retzlaff’s Supplemental Disclosures
                                                                                                   10
Case
 Case4:18-cv-00247-ALM
      4:18-cv-00247-ALM Document
                         Document206-2
                                  138 Filed
                                       Filed03/14/20
                                             08/21/20 Page
                                                       Page11
                                                            11ofof11
                                                                   11PageID
                                                                      PageID#:#: 3428
                                                                                  4662



                                           CERTIFICATE OF SERVICE

             I certify that on      3-14      , 2020, the foregoing was electronically filed using
     the Court’s CM/ECF filing system, which will provide notice and a copy of this document
     to the following if a registered ECF filer in the United States District Court for the Eastern
     District of Texas, Sherman Division.

            Mr. Jason Lee Van Dyke
            Plaintiff, Pro Se
            P.O. Box 2618
            Decatur, Texas 76234
            Telephone: 940-305-9242
            jasonleevandyke@protonmail.com



             /s/ Jeffrey L. Dorrell
     JEFFREY L. DORRELL




            Van Dyke v. Retzlaff
                       Retzlaff’s Supplemental Disclosures
                                                                                                 11
